DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, lines 7, the recitation “its” and “it” renders the claims indefinite because it is unclear exactly what the term “its” is representing.  It is suggested that "its” be replaced by the structure in which the term is used to represent.
Claim 1, line 8, the recitation “performs better fixation” renders the claim indefinite since the recitation is not providing a baseline as to what the fixation is being compared to.
Claim 3, line 1, the recitation “both ends” renders the claim indefinite since the ends of the tubular member are not provided with proper antecedent basis.
Claim 4, line 2, it is unclear if “at least three channels or grooves” includes the “at least a groove or channel” of claim 1, or if the channels and grooves are in addition to the channel or groove of claim 1.
Claim 5 recites the limitation "the profile of the tubular member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, line 1, “the section” renders the claim indefinite because it is unclear as to what “the section” is. It appears the claim should read –the portion--.
Regarding claim 7, the recitation “a straight cross-section” renders the claim indefinite because the cross-section is not previously described as “straight” and further it is unclear as to exactly what “straight” means in regards to the cross-section.
Regarding claim 7, line 2, the recitation “similar shape” renders the claims indefinite because it is unclear as to how the term “similar” is defined. Does “similar” mean of same shape but different size? Or does “similar” mean having common characteristics, and if so how similar are the shapes?
Claim 7 recites the limitation "the profile of the tubular shape" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Further “tubular” is not necessarily a shape, but simply defines the member as being hollow and elongated.
Regarding claim 8, line 1, “the section” renders the claim indefinite because it is unclear as to what “the section” is. It appears the claim should read –the portion--.
Regarding claim 8, the recitation “a straight cross-section” renders the claim indefinite because the cross-section is not previously described as “straight” and further it is unclear as to exactly what “straight” means in regards to the cross-section.
Regarding claim 9, the recitation “the central section” renders the claim indefinite since the section is not previously defined as being “central”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1493939 B1 to Park.

Regarding claim 1, Park discloses a device (100) for the connecting and separating of masonry units such as bricks, comprising a tubular body (110) which fits to the shape, also tubular, of the holes in the bricks, wherein said device comprises a 
Regarding claim 2, wherein said portion with a cross section of greater dimension than the cross section of the tubular body is proximal to half the length of said tubular body (130, Fig.2).  
Regarding claim 3, wherein both ends of the tubular body comprise a chamfer, straight, towards the outside of said tubular body (111, Fig.1).  
Regarding claim 7, wherein the section with a straight cross- section of greater dimension has a similar shape to the profile of the tubular shape (Fig.1).  
Regarding claim 8, wherein the section with a straight cross- section of greater dimension comprises of a number of fins or projections (each section of 130, Fig.1).  

Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1386209 B1 to Park.

Regarding claim 1, Park discloses a device (10, Fig.1) for the connecting and separating of masonry units such as bricks, comprising a tubular body (30) which fits to the shape, also tubular, of the holes in the bricks, wherein said device comprises a portion (40) with a cross-section of greater dimension than the cross-section of the 
Regarding claim 2, wherein said portion with a cross section of greater dimension than the cross section of the tubular body is proximal to half the length of said tubular body (Fig.2).  
Regarding claim 3, wherein both ends of the tubular body comprise chamfer, curved, towards the outside of said tubular body (33).  
Regarding claim 4, wherein the profile of the tubular shape is circular (Fig.1-3) and comprises of at least three channels or grooves (31).  
Regarding claim 7, wherein the section with a straight cross- section of greater dimension has a similar shape to the profile of the tubular shape (Fig.1).  
Regarding claim 8, wherein the section with a straight cross- section of greater dimension comprises of a number of fins or projections (each section 40).  

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1386209 B1 to Park.

Regarding claim 1, Park discloses a device (10, Fig.7a) for the connecting and separating of masonry units such as bricks, comprising a tubular body (20, 34) which fits to the shape, also tubular, of the holes in the bricks, wherein said device comprises 
Regarding claim 2, wherein said portion with a cross section of greater dimension than the cross section of the tubular body is proximal to half the length of said tubular body (Fig.7a).  
Regarding claim 3, wherein both ends of the tubular body comprise a chamfer, curved, towards the outside of said tubular body (35).  
Regarding claim 4, wherein the profile of the tubular shape is circular and comprises of at least three channels or grooves (channels between members 34).  
Regarding claim 7, wherein the section with a straight cross- section of greater dimension has a similar shape to the profile of the tubular shape (Fig.7b).  
Regarding claim 8, wherein the section with a straight cross- section of greater dimension comprises of a number of fins or projections (members 40).  
Regarding claim 9, wherein the tubular body comprises of a number of straight slots (area between 34) from both ends of said tubular body until the central11 section of greater dimension (extend from ends of 34 to the members 40 on each side of 40), which allows the tubular body to fit within a set of holes in the brick (enables the members 34 to move or bend to fit into holes).

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,110,949 to Cambiuzzi et al.

Regarding claim 1, Cambiuzzi et al. disclose a device (9) for the connecting and separating of masonry units such as bricks, comprising a tubular body (9) which fits to the shape, also tubular, of the holes in the bricks, wherein said device comprises a portion (11) with a cross-section of greater dimension than the cross-section of the tubular body, to produce the separation between the connected bricks, and which also comprises at least a groove or channel (10) along the entire length of the tubular body, in order to allow said tubular body to reduce its perimeter or transverse profile and then it expands and performs a better fixation by acting in an elastic manner.  
Regarding claim 2, wherein said portion with a cross section of greater dimension than the cross section of the tubular body is proximal to half the length of said tubular body (Fig.3).  
Regarding claim 3, wherein both ends of the tubular body comprise a chamfer, curved or straight, towards the outside of said tubular body (top and bottom ends of 9).  
Regarding claim 7, wherein the section with a straight cross- section of greater dimension has a similar shape to the profile of the tubular shape (Fig.3).  




Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,864,885 to Muse.

Regarding claim 1, Muse discloses a device (20, Fig.3) for the connecting and separating of masonry units such as bricks, comprising a tubular body (20) which fits to the shape, also tubular, of the holes in the bricks, wherein said device comprises a portion (24) with a cross-section of greater dimension than the cross-section of the tubular body, to produce the separation between the connected bricks, and which also comprises at least a groove or channel (22) along the entire length of the tubular body, in order to allow said tubular body to reduce its perimeter or transverse profile and then it expands and performs a better fixation by acting in an elastic manner.  
Regarding claim 2, wherein said portion with a cross section of greater dimension than the cross section of the tubular body is proximal to half the length of said tubular body (Fig.3).  
Regarding claim 7, wherein the section with a straight cross- section of greater dimension has a similar shape to the profile of the tubular shape (Fig.3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1493939 B1 to Park.

Regarding claims 5 and 6, Park discloses wherein the profile of the tubular shape is square (Fig.1 and 3) and comprises four channels or grooves (120) in all four sides of said square profile.  
Park does not disclose channels or grooves in the corners of the square profile. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the channels or grooves of Park in the corners of the square profile in lieu of in the sides of the square profile without changing the function of the insert. Placing the grooves in the corners of the profile would have been obvious to try in order to see if any of the results would be more beneficial than having the grooves in the sides of the profile whether it be cost of making, strength, durability, expansion, contraction, ease of use, etc.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,864,885 to Muse in view of US 1,051,427 to McCluskey.

Regarding claim 9, Muse does not disclose wherein the tubular body comprises of a number of straight slots from both ends of said tubular body until the central11 section of greater dimension, which allows the tubular body to fit within a set of holes in the brick.
McCluskey discloses the tubular body (Fig.4) comprises of a number of straight slots (slots between 14 and 15) from both ends of said tubular body (Fig.4) until the central11 section (18) of greater dimension, which allows the tubular body to fit within a set of holes in the brick.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tubular body of Muse with the slots as taught by McCluskey so to provide the ends of the tubular member with added flexibility and elastic properties as well as reducing the weight of the tubular member, thereby making it easier to insert the devices into the bricks and saving costs for materials, shipping costs, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635